Citation Nr: 0417925	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  99-22 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD), for the period from 
February 15, 1991, to January 7, 1996.



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The appellant had active military service from September 1969 
to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from June 1991, and April, May, and December 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The Board notes that 
the June 1991 rating decision denied entitlement to service 
connection for PTSD.  The veteran perfected his appeal as to 
his claim and, following several Board remands, in an April 
1999 rating decision, the RO granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 50 
percent disability evaluation, effective from February 11, 
1993.  The May 1999 rating decision, in pertinent part, 
denied an increased rating for the appellant's service-
connected PTSD, in excess of 50 percent.

In May 1999, the appellant's then-representative submitted a 
notice of disagreement (NOD) as to the evaluation assigned to 
the service-connected PTSD.  The appellant later perfected 
his appeal as to the claim for an increased rating for PTSD.  
In December 1999, the RO awarded a 100 percent disability 
evaluation for PTSD, effective from January 8, 1996.  The 
appellant then appealed the effective date of the total 
disability rating.  In a January 2003 decision, the Board, in 
pertinent part, denied the appellant's claim for an effective 
date earlier than January 6, 1996, for the award of the 100 
percent rating for PTSD.

The appellant appealed the Board's January 2003 decision to 
the U.S. Court of Appeals for Veterans Claims (CAVC).  In 
that litigation, a Joint Motion for Partial Remand was filed 
by the appellant and the VA General Counsel, averring that 
remand was required so that the Board could set forth 
adequate reasons or bases for its findings and conclusions 
and to ensure compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  In an Order of October 2003, the CAVC, in 
pertinent part, vacated the Board's decision as to the 
appellant's claim regarding his service-connected PTSD and 
remanded the matter, pursuant to the Joint Motion.  As set 
forth in detail below, the VCAA substantially amended 
existing law regarding the requirement of a well-grounded 
claim and the notice and assistance to be afforded claimants 
for veterans' benefits.  A copy of the CAVC's Order in this 
matter is in the claims file.

The Joint Motion also noted that the appellant had submitted 
a June 1999 written statement, in which he disagreed with the 
50 percent rating assigned to his PTSD, which could be 
considered an NOD with the April 1999 rating decision that 
assigned the initial rating.  The Board would concede, as set 
forth above, that the veteran's May 1999 and June 1999 
statements both appealed the initial 50 percent rating 
assigned to the service-connected PTSD.  As such, the Board 
believes the issue as recharacterized on the decision title 
page more accurately reflects the precise nature of his claim 
on appeal. 


FINDINGS OF FACT

1.  The veteran's request to reopen his claim for service 
connection for PTSD was received by the RO on February 15, 
1991; in April 1999, the RO granted service connection for 
PTSD and awarded a 50 percent disability evaluation effective 
from February 11, 1993.

2.  For the period from February 15, 1991, to February 10, 
1993, the objective and competent medical evidence of record 
is devoid of any diagnosis of PTSD.

3.  For the period from February 11, 1993, to December 20, 
1994, the objective and competent medical evidence of record 
reflects that the veteran's service-connected PTSD was 
manifested by anxiety attacks, combat-related flashbacks and 
sleep difficulty including nightmares, daily intrusive 
thoughts of combat events, and irritability and easy startle 
response, with no more than considerable impairment.

4.  For the period from December 21, 1994, to January 7, 
1996, the objective and competent medical evidence of record 
is in approximate equipoise as to whether the veteran's 
service-connected PTSD effectively resulted in total social 
and occupational impairment which precluded him from securing 
or following substantially gainful employment and was 
manifested by such symptoms as guilt, grief, excessive anger, 
combat-related nightmares, sleep difficulty, hypervigilance, 
anxiety attacks, uneasiness in crowds, and associated 
depressive symptoms.


CONCLUSIONS OF LAW 

1.  For the period from February 15, 1991, to February 10, 
1993, the schedular criteria for a compensable rating for 
PTSD were not met.  38 U.S.C.A. §§ 1155, 5100-5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7 
(2003): 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 
effective prior to November 7, 1996.

2.  For the period from February 11, 1993, to December 20, 
1994, the schedular criteria for a rating in excess of 50 
percent for post-traumatic stress disorder were not met.  38 
U.S.C.A. §§ 1155, 5100-5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.7 (2003): 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), effective prior to November 7, 
1996.

3.  Giving the benefit of the doubt to the veteran, for the 
period from December 21, 1994, to January 7, 1996, the 
schedular criteria for an evaluation of 100 percent for post-
traumatic stress disorder are met.  38 U.S.C.A. §§ 1155, 
5100-5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7 (2003): 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), effective prior to November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

We are further aware that much of the majority opinion in 
Pelegrini II, which includes the portion quoted immediately 
above, has been characterized as, "at best, dictum."  Id., 
slip op. at 23 (Ivers, J., concurring in part and dissenting 
in part).  In any event, considering all the foregoing 
authorities as applicable to this case, the Board finds that 
the requirements of the VCAA have been satisfied in this 
matter.

In June 2001, the RO provided the veteran with correspondence 
clearly outlining the duty-to-assist requirements of the 
VCAA.  In addition, the appellant was advised, by virtue of 
detailed September 1991 and September 2000 statements of the 
case (SOCs), and supplemental statements of the case (SSOCs), 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish a compensable rating.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Clearly, substantial compliance with the VCAA has been 
achieved in the present case.  There can be no question as to 
the appellant's awareness of the provisions of the 
legislation, since the appellant's pleadings were filed with 
the CAVC after the bill became law, and the basis for the 
remand was, in part, compliance with the duty to assist and 
notice provisions of the new law.  In addition, the CAVC 
provided him a copy of the Order remanding his case.  The 
Board afforded the appellant ample time in which to proffer 
evidence and/or argument after the case was returned from the 
Court.  In a March 2004 letter to the appellant's newly 
appointed attorney, the Board solicited any additional 
argument or evidence that the veteran wished to submit.  In 
April 2004, the appellant's attorney submitted a brief in 
support of his claim, with attachments.

The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

The appellant has neither submitted nor made reference to any 
additional records that would address his claim.  The Board 
cannot find any basis under the VCAA to defer adjudication.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The record reflects that the veteran's initial claim for 
service connection and disability compensation for a nervous 
condition was initially filed in December 1983.  In 
connection with his claim, the RO reviewed the veteran's 
service medical and personnel records, which contained no 
reference to a psychiatric disorder.

A January 1971 private medical report indicates that the 
veteran was evaluated due to apparent depression as well as 
suicidal and, apparently, homicidal thoughts.  The 
psychiatrist considered the veteran ineligible for active 
service due to high emotional instability and a "desperate" 
need for psychiatric care.  

Upon review of an April 1984 VA examination report that 
included diagnoses of passive/aggressive personality disorder 
and episodic marijuana intoxication, but not a psychosis or 
delayed stress syndrome, the veteran's claim for service 
connection for a nervous disorder was denied in a June 1984 
rating action.  The veteran was notified of the RO's action 
and his appellate rights in a letter dated in July 1984, and, 
in August 1984, he submitted a notice of disagreement (NOD) 
with the RO's action.  He did not, however, file a 
substantive appeal, and therefore the RO's decision became 
final based upon the evidence then of record.

On February 15, 1991, the RO received the veteran's request 
to reopen his claim and, in a June 1991 decision, the RO 
denied the claim.  The veteran subsequently filed an NOD and 
perfected his appeal as to that determination.  In May 1992, 
the Board remanded the veteran's claim.  The veteran canceled 
or failed to report for three VA examinations scheduled from 
November 1992 to June 1993.  In a January 1993 written 
statement, the veteran maintained that his PTSD had worsened 
and he was no longer able to function due to flashbacks of 
combat-related experiences. 

A February 11, 1993, VA medical record includes a clinical 
impression of PTSD.

In a November 1993 written statement, P.F., MA, MFCC, said 
that the veteran was a client of the American GI Forum, 
National Vietnam Veterans Family Counseling Program, from 
January 22, 1992.  Ms. F. indicated that, upon mental status 
examination, the veteran was fairly groomed, anxious, 
paranoid, and guarded.  His speech on several occasions was 
monotone and his mood moderately depressed.  Judgment and 
insight were poor.

VA hospitalized the veteran from October to November 1993 for 
treatment of a condition requiring acute rehabilitation 
services and chronic pain syndrome involving multiple body 
areas.  According to the discharge summary, when examined at 
admission, the veteran's mental status was alert and he was 
oriented.  His affect was inappropriate at times, and he 
laughed while complaining of severe pain.  While hospitalized 
the veteran's mood was relatively stable while hospitalized 
and there was no evidence of suicidal ideation.

An VA Initial Psychological Consultation record dated in 
October 1993 indicates that psychological test results 
reflected that the veteran had an average amount of pain 
severity and his pain was such that it affected his general 
activity level.  He perceived others as being irritable and 
angry when he displayed his pain.  It was thought he might 
have had a disordered thinking process and memory, and he was 
referred for neuropsychological testing.  

An April 1994 VA psychiatric examination report includes the 
veteran's complaints of daily recollections of Vietnam, 
frequent nightmares, and "questionable" flashback episodes.  
The veteran felt detached from others.  He had some 
restrictive range of affect and sense of foreshortened 
future, with some symptoms of increased arousal, 
hypervigilance, and exaggerated startled response.  He had 
difficulty trusting others and described some depressive 
symptomatology, hopelessness, worthlessness, and excessive 
guilt.  He denied suicidal thoughts.  He reported regularly 
seeing a psychotherapist (a social worker), for two years, 
and had seen a psychiatrist since February 1994.  The 
veteran's work history since discharge was marked by a number 
of relatively short-lived jobs that lasted six to ten months.  
He reported that chronic pain currently prevented him from 
working.  He had some concentration in thinking problems and 
felt easily stressed in a work setting, but admitted that his 
physical problems predominated over any other occupational 
difficulty he currently had.  

On mental status examination, the veteran was cooperative, 
with adequate hygiene, nutritional status, and dress.  His 
mood was mildly depressed.  Affect showed a decreased range 
that was stable and appropriate.  There was no evidence of 
thought disorder, suicidal, olfactory or homicidal ideation, 
auditory or visual hallucinations, or paranoid ideations.  
The veteran was fully alert and oriented times three.  His 
memory was intact.  Insight and judgment were considered 
moderately good.  PTSD was diagnosed, and a score of 60 was 
assigned on the Global Assessment of Functioning (GAF) scale 
(indicating some mild symptoms or some difficulty in social 
and occupational functioning).  The VA examiner commented 
that the veteran seemed occupationally impaired from physical 
problems to a much greater degree than from any occupational 
disability, and the veteran freely acknowledged that during 
the interview. 

A May 1994 VA neuropsychological evaluation report indicates 
the veteran was provisionally diagnosed with chronic 
depression.  Findings suggested that psychological rather 
than neurological factors might have contributed to the 
appellant's poorly organized verbal behavior.  The current 
test results were considered somewhat equivocal. 

A September 1994 VA record indicates that the veteran 
continually complained of intrusive combat-related images in 
nightmares and flashbacks.  He also reported physical lower 
back pain.  The veteran was unemployed and non-productive, 
and reported grief, panic, anxiety symptoms, and a 
preoccupation with death.  The record indicates there had 
been no major change in the veteran's mental condition since 
the previous year.  Treatment included prescribed medication.

In a statement dated December 21, 1994, in conjunction with 
the veteran's application for Social Security Administration 
(SSA) benefits, P.F-W. (P.F., above), noted that the veteran 
had been her client since January 22, 1992.  His insight and 
judgment were poor, and he had a restricted range of affect 
and inability to have loving feelings.  She said that the 
veteran attended outpatient psychotherapy groups for combat-
exposed veterans and was referred to VA for physical problems 
and PTSD symptoms after many missed appointments.  Her agency 
had treated the veteran for PTSD symptoms, but his emotional 
condition continued to deteriorate and there was pronounced 
impairment due to disturbed thoughts that affected his 
ability to obtain employment and engage in social 
relationships and daily activities.  P.F.-W. said the veteran 
continued to be treated for reported irritability, anxiety, 
loneliness, insomnia, and combat-related nightmares, and also 
received individual psychotherapy.  

In a February 1995 statement, a VA psychologist said she led 
the Combat Stress Group which the veteran had attended 
intermittently for approximately the past ten months.  It was 
noted that the veteran experienced frequent nightmares, 
flashbacks, and intrusive thoughts about combat-related 
events, excessive startle reaction, depression, and 
difficulty trusting others.  It was also noted that the 
veteran's PTSD symptoms caused him great difficulty.

Records indicate that, in April 1995, the SSA held the 
veteran to be totally disabled and eligible for benefits due 
to an anxiety related disorder, affective disorder, 
somatoform disorder, and personality disorder.  SSA found the 
veteran to be disabled from March 6, 1992.

In a June 1995 decision, the Board reopened the veteran's 
claim and remanded it for additional development including 
procurement of a stressor statement, VA, private and SSA 
records, verification of the veteran's alleged stressors in 
service, and VA psychiatric examination.  

In a September 1995 written statement, a psychologist who led 
a VA combat stress group, indicated the veteran attended to 
work on his PTSD symptoms.  The appellant reported symptoms 
of frequent nightmares, flashbacks, intrusive thoughts of 
combat-related incidents, excessive startle reaction, 
episodes of depression, and difficulty in trusting others and 
in getting in touch with is feelings.  The psychologist said 
the veteran made progress but reported that his PTSD symptoms 
caused him great difficulty.  

Findings of a January 1996 VA psychological evaluation 
indicate that the veteran met the diagnostic criteria for 
PTSD.  The veteran reported PTSD symptoms that included 
flashbacks, nightmares, heightened startle response, 
emotional dyscontrol, depression, guilt, sleep disturbances, 
substance abuse, trouble holding a job, memory and 
concentration difficulties, avoidance of situations that 
reminded him of the military, and alienation from family and 
friends.

A January 8, 1996, VA examination report reflects the 
veteran's complaints of anxiety, stress, depression, 
nightmares and flashbacks, cold sweats, shortness of breath, 
poor concentration, insomnia, no job, suicidal ideas and 
isolation from family and friends since 1970.  He had 
attempted suicide in 1973, and began private psychotherapy in 
1991 that had continued for the past four years.  He had not 
worked in a long time due to PTSD, back pain, hearing 
difficulty, and headaches.  On mental status examination, 
there was evidence of psychomotor retardation due to back and 
hip pain.  There was no evidence of agitation or catatonia.  
The veteran's speech was slow, low, and stuttering at times.  
His mood was unstable, angry, anxious, etc.  His affect was 
labile.  There was no evidence of auditory hallucinations at 
the present time, but there was evidence of paranoid idea.  
He admitted suicidal ideas at times.  As to nightmares and 
flashbacks, the veteran said he felt he returned to Vietnam 
and was unable to move his body and sometimes his body was 
completely frozen and he was unable to come out of his 
nightmares and kill people.  His memory was very poor, and 
his concentration and calculation were poor.  He was oriented 
times three.  A GAF score of 40 was assigned (denoting some 
impairment in reality testing or communication or major 
impairment in several areas, such as work, school, family 
relations, judgment, thinking or mood).

In March 1997, the Board remanded the veteran's claim for 
further evidentiary development, including development of the 
veteran's alleged stressors in service.  A significant amount 
of medical evidence and service verification information was 
obtained.  This evidence includes VA and non-VA medical 
records and examination reports reflecting a diagnosis of 
PTSD, and verification of the veteran's alleged stessors in 
service from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly known as the U.S. Army and 
Joint Services Environmental Support Group).

In October 1997 written statement, a VA physician and PCT 
(PTSD Clinical Team) Coordinator indicated the veteran was 
first evaluated at the clinic in February 1994.  It was noted 
that the veteran suffered from multiple arousal and numbing 
symptoms of PTSD and panic disorder, depression, and chronic 
pain syndrome. 

As noted above, in an April 1999 rating decision the RO 
granted the veteran's claim for service connection for PTSD 
and awarded a 50 percent disability evaluation, effective 
from February 11, 1993.  In a December 1999 rating decision, 
the RO granted an increase to a 100 percent rating for PTSD, 
effective from January 8, 1996.

In May 2000, the veteran submitted a statement in which he 
disagreed with the effective date of January 8, 1996, for the 
award of a 100 percent evaluation for his service-connected 
PTSD.  He asserted that the 100 percent rating should be 
effective to February 11, 1993, when he "originally filed 
[his] PTSD claim."

In a September 2002 written statement, a VA clinical 
psychologist said she had known and treated the veteran for 
PTSD since 1993.  The veteran's treatment included individual 
and group psychotherapy.

In her April 2004 brief, the veteran's attorney argued that 
veteran filed his claim for service connection for PTSD in 
January 1993, which should be the appropriate date for the 
award of service connection and the 100 percent disability 
evaluation.

III.  Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.10 (2003).  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning, and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Effective on November 7, 1996, substantive changes were made 
by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-132.  See 61 Fed. Reg. 52,695-52,702 (1996), now 
codified at 38 C.F.R. § 4.130 (2002).  The changes included 
redesignation of section 4.132 as section 4.130, and the 
revision of the newly redesignated section 4.130.  Also, the 
general rating formula for mental disorders was replaced with 
different criteria.  And, in some instances, the nomenclature 
employed in the diagnosis of mental disorders was changed to 
conform to the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV), which replaced DSM-III-R.

When a law or regulation changes during the pendency of a 
claim for VA benefits and the regulation substantively 
affects the claim, the claimant is entitled to resolution of 
his claim under the version of the regulation that is most 
advantageous to him.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) 
("[S]tatutes or regulations liberalizing the criteria for 
entitlement to compensation . . . may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits."); see also Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), overruled in part by Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

While, in Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion), the CAVC stated that a liberalizing regulation 
cannot be applied retroactively unless the regulation 
contains language that permits it to be so applied, the 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.

However, as the case currently before the Board addresses 
only the time period from February 1991 to January 1996, 
prior to the effective date of the new regulations, the Board 
will review the disability under the old criteria, as 
effective during that time.

Under the old criteria, effective prior to November 7, 1996, 
and set forth under Diagnostic Code (DC) 9411 (for PTSD), a 
50 percent disability rating under DC 9411 for PTSD was 
warranted when the veteran's ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired, and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, DC 9411 (1996), effective 
prior to November 7, 1996.

A 70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id.  A 100 percent rating was warranted when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic and explosions of aggressive energy, resulting in 
profound retreat from mature behavior; or the veteran is 
demonstrably unable to obtain or retain employment.  Id.  The 
Board notes that each of the three criteria for a 100 percent 
rating under those provisions of DC 9411 has been held to be 
an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting from DSM-IV).  A GAF score is highly probative, as 
it relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994). A GAF score of 41-50 denotes 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning.  Id.  A GAF score of 51 
to 60 denotes moderate symptoms, or moderate difficulty in 
social and occupational functioning.  Id.  These scores have 
been recognized by the Court of Appeals for Veterans Claims 
as an indicator of mental health on a hypothetical continuum 
of mental health-illness.  Carpenter v. Brown, 8 Vet. App. at 
242.  It seems wholly appropriate for adjudicators to look to 
these scores in evaluating psychiatric disability since, as 
noted above, the evaluation of such disabilities involves the 
application of a rating schedule which in turn is based upon 
average impairment of earning capacity.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
light of the above, the Board shall consider all of the 
veteran's various psychiatric symptoms in assigning a rating 
for his anxiety disorder.  See Mittleider, supra, 11  Vet. 
App. at 182.

A.  Period from February 15, 1991, to February 10, 1993

In his May 2000 written statement, the veteran argued that a 
more appropriate date for the award of the 100 percent rating 
for his service-connected PTSD was February 11, 1993, the 
date he "originally filed [his] PTSD claim".  It appears to 
the Board that, by his statement, the veteran believes the 
100 percent evaluation should be effective from February 15, 
1991, when his request to reopen his claim was received by 
the RO, or from February 11, 1993, when PTSD was initially 
noted in a VA treatment record.  In her April 2004 brief, the 
veteran's attorney has argued that the veteran filed his 
claim for service connection for PTSD in January 1993, and 
that that is the appropriate date for the award of service 
connection and the 100 percent disability evaluation.  
Nevertheless, the RO saw fit to award service connection and 
the 50 percent disability evaluation from February 11, 1993, 
the date that PTSD was initially diagnosed in a VA treatment 
record.

The Board observes that the objective and competent medical 
evidence dated prior to February 11, 1993 is not indicative 
of any diagnosis of PTSD.  In fact, as noted above, the 
veteran canceled or failed to report for three VA 
examinations scheduled from November 1992 to June 1993.  See 
e.g., 38 C.F.R. § 3.655 (2003) (when an examination is 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.)  
The objective medical evidence of record thus preponderates 
against a finding that the veteran had PTSD due to his period 
of active military service during the period from February 
15, 1991, to February 10, 1993, such as to warrant a 
compensable disability evaluation under the rating criteria 
in effect at that time.

2.  Period from February 11, 1993, to December 20, 1994

After carefully considering all of the objective and 
competent medical evidence of record, the Board is of the 
opinion that, for the period from February 11, 1993, to 
December 20, 1994, a rating in excess of 50 percent for PTSD 
is not warranted.  The Board would point out in this regard 
that there is simply no indication of diagnosed psychiatric 
impairment to warrant a 70 percent rating under the pertinent 
regulations.  See 38 C.F.R. § 4.132, DC 9411, effective prior 
to November 7, 1996.  The October 1993 VA discharge summary 
indicates that the veteran was alert and oriented, with a 
relatively stable mood and no evidence of suicidal ideation, 
and the November 1993 statement from P.F., noting that the 
veteran was fairly groomed, anxious, paranoid, and guarded, 
with a moderately depressed mood and poor judgment and 
insight, are barely representative of a 50 percent rating 
under the above-cited criteria.  

Moreover, the April 1994 VA psychiatric examination report 
reflects that the veteran was hypervigilant and mildly 
depressed but was alert and oriented, had moderately good 
insight and judgment, and denied suicidal thoughts, and that 
there was no evidence of thought disorder or homicidal 
ideation, auditory or visual hallucinations, or paranoid 
ideations, and the examiner assigned a GAF score of 60.  In 
fact, that VA psychiatric examiner commented that the veteran 
seemed occupationally impaired from physical problems to a 
much greater degree than from any occupational disability, 
and the report reflects that the veteran agreed with the 
examiner.  Further, there is no convincing evidence of 
suicidal ideation.  Nor is there evidence of obsessional 
rituals that interfere with routine activities; speech that 
is illogical, obscure, or irrelevant; near-continuous panic 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; or 
spatial disorientation.  

There has also been no demonstration of neglect of personal 
hygiene, and the veteran was described as being fairly 
groomed in November 1993 and having adequate hygiene and 
dress in April 1994.  He denied hallucinations or delusions.  
The objective findings of the VA examination report in April 
1994, and the other medical evidence, to include normal 
speech and the report that the veteran was fully oriented, 
are barely representative of pertinent disability warranting 
a 50 percent rating under the schedular rating criteria in 
effect during the time period in issue.

3.  Period from December 21, 1994, to January 7, 1996

However, for the period from December 21, 1994, to January 7, 
1996, and with resolution of reasonable doubt in the 
veteran's favor, it is the judgment of the Board that the 
schedular criteria for a 100 percent rating are met, as the 
veteran's PTSD had effectively resulted in total occupational 
and social impairment.  The Board finds that the medical 
evidence during this time period shows that the veteran was 
unemployable due to the disability at issue.  See Mittleider 
v. West, supra.  In fact, in a statement dated December 21, 
1994, P.F.-W. said that there was pronounced impairment due 
to disturbed thoughts that affected the veteran's ability to 
obtain employment and engage in social relationships and 
daily activities.  

Further, during this time period, the medical evidence 
reflects that the veteran's PTSD symptomatology has included 
excessive anger and irritability, hypervigilance, social 
isolation, and recurrent combat related nightmares and 
intrusive recollections of service-related events.  In 
reaching this decision, the Board recognizes that the 
veteran's capability to work was at times attributed to non-
service-connected disorders.  Nevertheless, the record also 
establishes that he was treated for chronic, debilitating 
symptoms non-dissociable from the service-connected PTSD, 
which included nightmares, feelings of grief, guilt, panic, 
depression, anxiety symptoms, social isolation, 
hypervigilance, and difficulty managing anger, which, for all 
intents and purposes, precluded him from gainful employment 
for the period from December 21, 1994, to January 7, 1996.  
See e.g., Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels.).  
Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for the assignment of a 100 
percent rating for PTSD have been satisfied for the period 
from December 21, 1994, to January 7, 1996.  38 U.S.C.A. 
§§1155, 5107; 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 
9411, effective prior to November 7, 1996.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) (both old and new versions) is appropriate in this 
case for the period from December 21, 1994, to January 7, 
1996. As stated, the level of disability, when the benefit of 
the doubt is given to the veteran, is approximately 
commensurate with the 100 percent rating under DC 9411.  
Thus, the appeal is granted for the period from December 21, 
1994, to January 7, 1996.

The Board recognizes that the veteran was awarded SSA 
disability benefits, apparently based in part upon his 
psychiatric disorder, but also based upon his other 
disabilities, which included non-service-connected affective 
disorder, somatoform disorder, and personality disorder, 
effective from March 1992.  The Board observes that the SSA 
employs different criteria than does VA in determining total 
disability and, thus, the Board is not required to reach the 
same conclusion (as to an increased rating), as the statutes 
and regulations governing the VA adjudications are 
substantially different from those governing SSA 
adjudications.  See Masors v. Derwinski, 2Vet. App. 181, 188 
(1992).

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court has indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in February 1991, has his 
psychiatric disability been more disabling than as currently 
rated under the present decision.


ORDER

A compensable rating for post-traumatic stress disorder for 
the period from February 15, 1991, to February 10, 1993, is 
denied.

A rating in excess of 50 percent for post-traumatic stress 
disorder for the period from February 11, 1993, to December 
21, 1994, is denied.

A 100 percent rating for post-traumatic stress disorder for 
the period from December 21, 1994, to January 7, 1996, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



